Loan No. RI1080S02

 

 

REVOLVING CREDIT SUPPLEMENT

 

THIS REVOLVING CREDIT SUPPLEMENT (“Supplement”) to the Master Loan Agreement (as
amended) dated August 30, 2013 (“MLA”), is entered into as of SEP 08 2017
between AGCOUNTRY FARM CREDIT SERVICES, PCA, successor by merger to UNITED FCS,
PCA, a federally-chartered instrumentality of the United States (“Lead Lender”)
and GRANITE FALLS ENERGY, LLC, Granite Falls, Minnesota, a limited liability
company (together with its permitted successors and assigns, the
“Company”).  Capitalized terms not otherwise defined in this Supplement will
have the meanings set forth in the MLA.

 

SECTION 1.  REVOLVING CREDIT COMMITMENT.  On the terms and conditions set forth
in the MLA and this Supplement Lead Lender agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$6,000,000.00, at any one time outstanding (the “Commitment”).  Within the
limits of the Commitment, the Company may borrow, repay and re-borrow.

 

SECTION 2.  PURPOSE.  The purpose of the Commitment is to finance the operating
needs of the Company and to combine $6,000,000.00 of the loans made by United
FCS, PCA to the Company under Revolving Term Loan Supplement numbered
RI1080T01B, dated as of July 22, 2014, with and into this Supplement for a total
Commitment amount stated in Section 1 hereto.  The combination of these loans
with and into this Supplement shall not be considered a refinance or new debt
for the purposes of Minnesota Mortgage Registration Tax.

 

SECTION 3.  TERM.  The term of the Commitment will be from the date hereof, up
to and including October 1, 2018, or such later date as Agent may, in its sole
discretion, authorize in writing (the “Term Expiration Date”).

 

SECTION 4.  LIMITS ON ADVANCES, AVAILABILITY, ETC.  The loans will be made
available as provided in Section 3 of the MLA.

 

SECTION 5. INTEREST.  The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with the following interest rate option(s):

 

(A)  One-Month LIBOR Index Rate.  At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 2.750% above the higher of:  (1) zero percent (0.000%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day.  The rate
will be reset automatically, without the necessity of notice being provided to
Agent, the Company, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option.  Information about the then-current rate will be made
available upon telephonic request.  For purposes hereof:  (a) “U.S. Banking Day”
means a day on which Agent is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” will have the meaning as
set forth in “FRB Regulation ID”; and (c) “FRB Regulation D” means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 20, as amended.



1

00079054

--------------------------------------------------------------------------------

 

GRANITE FALLS ENERGY, LLC

Granite Falls, Minnesota

Supplement No. RI1080502

 

Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Agent will require in a written notice to the Company (“Interest Payment
Date”).

 

SECTION 6.  PROMISSORY NOTE.  The Company promises to repay the unpaid principal
balance of the loans on the Term Expiration Date.

 

In addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.

 

SECTION 7.  SECURITY.  The Company’s obligations hereunder and, to the extent
related hereto, under the MLA, will be secured as provided in Section 6 of the
MLA or in a closing instruction letter signed by the parties (an “Instruction
Letter”).

 

SECTION 8.  FEES.

 

(A)  Commitment Fee.  In consideration of the Commitment, the Company agrees to
pay to Agent a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.250% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month.  Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.

 

SECTION 9.  LETTERS OF CREDIT.  If agreeable to Agent in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account.  Each letter of credit will
be issued within a reasonable period of time after Agent’s receipt of a duly
completed and executed copy of Agent’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn under such
letter of credit.  Any draw under any letter of credit issued hereunder will be
deemed a loan under the Commitment and will be repaid in accordance with this
Supplement.  Each letter of credit must be in form and content acceptable to
Agent and must expire no later than the maturity date of the Commitment.

 

 

SIGNATURE PAGE FOLLOWS





2

--------------------------------------------------------------------------------

 

GRANITE FALLS ENERGY, LLC

Granite Falls, Minnesota

Supplement No. RI1080502

 

SIGNATURE PAGE TO SUPPLEMENT

 

IN WITNESS WHEREOF, the parties have caused this Supplement to the MLA to be
executed by their duly authorized officer(s).

 

 

GRANITE FALLS ENERGY, LLC

 

Name:/s/ Stacie Schuler

 

By:Stacie Schuler

 

Title:CFO

 





3

--------------------------------------------------------------------------------

 

GRANITE FALLS ENERGY, LLC

Granite Falls, Minnesota

Supplement No. RI1080502

 

SIGNATURE PAGE TO SUPPLEMENT

 

IN WITNESS WHEREOF, the parties have caused this Supplement to the MLA to be
executed by their duly authorized officer(s).

 

 

AGCOUNTRY FARM CREDIT SERVICES, PCA, successor by merger to UNITED FCS, PCA

 

By:/s/ Nicole Schwartz

 

Name:Nicole Schwartz

 

Title:Vice President

 

 

 

4

--------------------------------------------------------------------------------